Citation Nr: 0324150	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-12 371A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an effective date earlier than October 24, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, during the Vietnam Conflict.  His service personnel 
records show that he participated in the TET Offensive as a 
light weapons man in the infantry, and that he received 
several awards and decorations-including the Combat 
Infantryman Badge (CIB), the Bronze Star Medal, the Army 
Commendation Medal with a "V" device (for Valor), and an 
Air Medal, among others.  

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the RO that 
denied his claim for an effective date earlier than October 
24, 1996, for the award of service connection for PTSD.  
He also initiated an appeal of an earlier RO decision, in 
March 1997, which had assigned an initial 50 percent rating 
for his PTSD.  He disagreed with that rating, received a 
statement of the case concerning that issue, but subsequently 
withdrew his appeal for a higher initial rating in August 
1997.  Also, although the RO issued a decision in August 1999 
proposing to reduce the rating for his PTSD from 50 to 30 
percent, that never actually occurred because he submitted 
additional evidence indicating a reduction was not warranted.  
And the RO, in turn, issued another decision in November 1999 
confirming the 50 percent rating.  So the only claim before 
the Board concerned his entitlement to an earlier effective 
date.

The Board issued a decision on August 26, 2002, denying the 
claim for an earlier effective date.  The veteran 
subsequently, through his representative, filed a motion for 
reconsideration of that decision.  The Board granted the 
motion in a February 6, 2003, order.  So this remand by a 
reconsideration panel of the Board replaces the August 2002 
Board decision.




REMAND

When the Board already has denied a claim for a VA benefit, 
the decision is final and binding on the veteran unless, as 
here, the Chairman of the Board determines that 
reconsideration is warranted.  See 38 U.S.C.A. §§ 7103, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2002).

The veteran alleges that his award of service connection for 
PTSD was made on the basis of a "liberalizing law" or VA 
issue.  Consequently, he believes the effective date of his 
award should be assigned pursuant to the provisions of 
38 C.F.R. § 3.114(a), and not the general effective date 
provisions of 38 C.F.R. § 3.400, which would limit his 
effective date to the date of receipt of his claim.

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that a liberalizing law or issue is any change in the 
law or regulations that creates a new benefit or basis of 
entitlement.  See Routen v. West, 142 F.3d 1434 (1998).  

Similarly, VA's Office of General Counsel has provided 
guidance with respect to what is construed as a 
"liberalizing law or issue."  Although ultimately 
invalidated because of procedural deficiencies connected with 
rulemaking actions, VA's General Counsel held in VAOPGCPREC 
7-92 (March 17, 1992) that portions of VA Adjudication 
Procedure Manual M21-2, part I, para. 50.45 regarding the 
evidence necessary to substantiate PTSD claims (in essence, 
the current version of 38 C.F.R. § 3.304(f)) constituted a 
substantive rule because their effect was to relieve combat 
veterans and former POWs of the burden of producing evidence 
to substantiate their claims that they experienced a 
stressful event.  This view again was cited in VAOPGCPREC 26-
97 (July 16, 1997).  See also Dunson v. Brown, 4 Vet. 
App. 327, 330-31 (1993) (suggesting expansion of service 
connection presumptions applicable to former POWs and 
resultant relaxation of veteran's burden of proof 
requirements may constitute a liberalization of the law for 
purposes of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)).  



Additionally, the Office of General Counsel cited to 
VAOPGCPREC 10-95 (March 31, 1995) where it was found that the 
acceptance of a diagnosis of a mental disorder conforming to 
the 4th edition of the DSM, instead of the 3rd edition, 
"would not only modify the evidentiary obligations imposed 
on claimants under the current regulations, but could alter 
the outcome of claims."  

Additionally, although the specific issue presented in 
VAOPGCPREC 26-97 (July 16, 1997) was limited to the question 
of the addition of PTSD to the rating schedule in April 1980, 
after citing additional instances of liberalizing laws, 
VA's General Counsel concluded that, in general, a rating 
schedule change that makes it easier to establish service 
connection for a disability may be considered a liberalizing 
VA issue for purposes of 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a).  

Before the Board can adequately address any of these 
important issues, however, additional medical treatment 
records cited by the veteran need to be obtained.  According 
to the evidence of record, he began receiving ongoing 
treatment in November 1996 at Catholic Charities in 
Plattsburgh, New York, and all of those records apparently 
have been obtained.  But he also received additional 
treatment, possibly even prior to that, at a Vet Center in 
South Burlington, Vermont.  See his March 1998 VA Form 9 
indicating that he had received treatment at these two 
different facilities.  And the Vet Center records have not 
been obtained, so they should be before further consideration 
of his appeal for an earlier effective date.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide the 
address and approximate dates, etc., that 
he was treated at the Vet Center in South 
Burlington, Vermont.  Send him 
the appropriate release form (VA Form 21-
4142), and obtain these treatment 
records.

2.  Readjudicate the claim if additional 
evidence is received.  If the claim 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




			
	KEITH W. ALLEN	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                               NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


